Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2006

Horvat v. Forbes Regional Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3458




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Horvat v. Forbes Regional Hosp" (2006). 2006 Decisions. Paper 909.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/909


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                    No. 05-3458
                                    __________

                              DEBORAH S. HORVAT,
                                             Appellant

                                           v.

                       FORBES REGIONAL HOSPITAL,
                          a division or subsidiary of
                  WEST PENN ALLEGHENY HEALTH SYSTEM;
                         METZ & ASSOCIATES, LTD.
                                 __________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                             (D.C. Civil No. 03-cv-01373)
                   District Judge: Honorable Terrence F. McVerry
                                     __________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 on May 16, 2006

            Before: RENDELL and VAN ANTWERPEN, Circuit Judges,
                       and ACKERMAN*, District Judge.

                                (Filed: June 13, 2006)
                                     __________

                            OPINION OF THE COURT
                                  __________

_______________
   * Honorable Harold A. Ackerman, Senior Judge of the United States District Court
      for the District of New Jersey, sitting by designation.
RENDELL, Circuit Judge.

      Deborah Horvat appeals the District Court’s grant of summary judgment in favor

of defendants Forbes Regional Hospital and Metz & Associates Ltd. on Horvat’s

employment discrimination and breach-of-contract claims.1 In a thorough and well-

reasoned opinion, the District Court concluded that Horvat had not demonstrated, under

the test articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), that the

defendants’ stated reasons for terminating her employment were a pretext for unlawful

action, and that the evidence adduced did not support Horvat’s claim that Metz breached

its employment contract with her. We agree and will affirm.2

                                            I.

      Horvat began work for Forbes or its predecessor in May of 1975; in June of 2000,

she became the Manager of Dietetic Services. When Forbes outsourced the management

of its Dietetic Services Department to Metz in November of 2001, Horvat went to work

for Metz, signing a one-year renewable employment contract. Her job title changed to


 1
   Our jurisdiction to review this issue arises under 28 U.S.C. § 1291; our review of a
district court’s decision on summary judgment is plenary, Farrell v. Planters Lifesavers
Co., 206 F.3d 271, 278 (3d Cir. 2000).
 2
   Horvat also challenges the District Court’s determination that Forbes could not be held
liable for any discriminatory employment action against Horvat because it was not a
“joint employer” with Metz. Because we conclude that Horvat’s discrimination claim
lacks merit, we need not address the “joint employer” aspect of the District Court’s
decision. Further, we will refer to Horvat as an employee of Metz, while recognizing
that, if the “joint employer” doctrine did apply, she would be deemed an employee of
Forbes as well.

                                            2
General Manager of Dietetic Services.

        Over the next several months, as Metz sought to implement a series of changes in

Forbes’s food services department, Horvat, by her own admission, was unable to

“perform all of the management and administrative duties demanded by both Metz and

Forbes in as timely a fashion as they demanded.” Appellant’s Br. at 21. In a June 18,

2002 interim performance review, Horvat received some positive feedback and several

satisfactory ratings, but was also informed of Metz’s concerns regarding her inadequate

job performance and failure to implement Metz’s cost-saving and management

initiatives. Although the Metz employees who conducted Horvat’s review set July 18,

2002 as a target date by which Horvat should demonstrate improvement in several areas,

the record does not reflect that she did so. On August 29, 2002, Horvat, who was then

50 years old, was terminated and replaced by a 37-year-old man.

        Horvat sued Forbes and Metz in the District Court. In a five-count complaint, she

claimed that her termination was the product of gender and age discrimination, in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq. (“Title VII”), the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621

et seq. (“ADEA”), and the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §

591 et seq. (“PHRA”), and that it violated the terms of her employment agreement with

Metz.




                                            3
                                             II.

A.     The Discrimination Claims

       On appeal, the parties agree that the District Court correctly determined that

Horvat established a prima facie case of age and gender discrimination, and that Metz

had proffered a legitimate, non-discriminatory reason, i.e., Horvat’s inadequate job

performance, for her termination. Under the McDonnell Douglas framework, the only

remaining question is whether Horvat set forth sufficient facts to demonstrate that this

reason was a pretext for unlawful action.3 411 U.S. at 804.

       The standard for evaluating whether a plaintiff has met her burden to demonstrate

pretext at the summary judgment stage is well established:

       [T]o defeat summary judgment when the defendant answers the plaintiff’s
       prima facie case with legitimate, non-discriminatory reasons for its action, the
       plaintiff must point to some evidence, direct or circumstantial, from which a
       fact finder could reasonably either (1) disbelieve the employer’s articulated
       legitimate reasons; or (2) believe that an invidious discriminatory reason was
       more likely than not a motivating or determinative cause of the employer’s
       action.

Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

       Reviewing the facts set forth above, the District Court found that Metz terminated



 3
   Although our analysis speaks only in federal law terms, it applies equally to Horvat’s
state law discrimination claims. See Fogleman v. Mercy Hosp., Inc., 283 F.3d 561, 567
(3d Cir. 2002) (“[T]he PHRA is to be interpreted as identical to federal anti-
discrimination laws except where there is something specifically different in its language
requiring that it be treated differently.”); Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir.
1996) (PHRA claims may be treated coextensively with Title VII and ADEA claims).

                                              4
Horvat because it was not satisfied with her job performance. More specifically, the

Court found, the evidence established that Horvat failed to:

       1) timely complete reports, 2) timely complete Forbes’ dietary employee
       performance evaluations, 3) increase salad bar prices as requested, 4) meet the
       July 2002 budget, and 5) properly supervise dietary department managers, all
       of which led to a progressive decrease in patient satisfaction survey results.


       Horvat does not dispute the District Court’s findings or deny that her job

performance was deficient in the ways described above. Instead, she counters that she

received some positive feedback in her 2000 and 2001 performance reviews, that she was

generally “well-liked” by the people that she supervised, that she continued to perform

the “primary function” of her job, despite a severe staffing shortage in the Dietetic

Services Department, that her poor performance was attributable to the staffing shortage

and that Metz failed to follow its progressive discipline policy when it terminated her.

       Analyzing these claims, the District Court concluded: “the evidence upon which

Horvat relies is neither demonstrative of sex and/or age discrimination, nor does such

evidence demonstrate inconsistencies in the legitimate, nondiscriminatory reasons for her

termination as asserted by Metz.” On appeal, Horvat argues that the District Court

accorded insufficient weight to several of the factors listed above, but does not point to

anything in the record that weakens the District Court’s conclusion. At most, her

argument establishes that Metz failed to give her the benefit of the doubt. Bearing in

mind that “the factual dispute at issue is whether discriminatory animus motivated the


                                             5
employer, not whether the employer is wise, shrewd, prudent or competent,” Fuentes, 32
F.3d at 764-65, we agree with the District Court that Horvat has not adduced any

evidence from which a fact finder could reasonably conclude that the reason proffered

for her termination was a pretext for discrimination.

B.     The Breach-of-Contract Claim

       Horvat claims that Metz breached her employment contract when it terminated her

without cause and failed to comply with the contract’s notice requirements. As the

District Court noted, however, paragraph six of the contract authorizes Metz to terminate

Horvat “without notice for cause, in the event of . . . ineffectiveness in performance of

duties.” On appeal, Horvat argues that the determination of “ineffectiveness” is one for

the jury and that other evidence in the record establishes that she adequately performed

the “primary function” of her job. As discussed above, however, Horvat does not deny

that her job performance was deficient in the ways cited by Metz and found by the

District Court. Thus, despite Horvat’s claims that she effectively performed the

“primary” function of her job, undisputed evidence in the record establishes that she

performed at least some of the duties of her job ineffectively. The District Court’s

conclusion that Metz did not breach its contract with Horvat was accordingly proper.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.

_______________



                                             6